Title: To Benjamin Franklin from the Comte de Murinais, 25 February 1784
From: Murinais, Antonin-Victor-Augustin Auberjon, comte de
To: Franklin, Benjamin


          
            Monsieur
            a Paris le 25 fevrier 1784
          
          Me. La Princesse Sapieha vien de M’adresser la lettre Cy jointe, en me priant de vouloir bien lui faire passer la reponse qu’elle Espere que votre Exellence voudra bien lui faire. Il est question D’assurer l’existance d’un Gentilhomme Polonois qui a passé en amerique pour y Servir dans les troupes des Etats unis.
          
          Ce Gentilhomme Nommé Cosciuscko Existoit encore apres L’affaire D’yorc, et j’ay pu par le temoignage de Mes Compatriotes françois faire assurer Ces parents de la bonne reputation Dont il jouissoit. Mais dans Ce Moment Cy, il me Semble que le temoignage De votre Exellence Sur son Existance devient absolument necessaire au bonheur, et a la tranquillité De Sa famille.
          Si votre Exellence avoit besoin D’Ecrire en amerique pour Donner Cette atestation d’une Maniere plus precise, je la Suplirois toujour de M’adresser un Mot de reponse pour que Madam La Princesse Sapieha ne put pas Douter de mon Empressement a Executer Ses ordres.
          J’ai Lhonneur D’Etre avec les Sentiments de la Consideration La plus Distinguée De Votre Excellence Le tres humble et tres obeissant Serviteur
          
            Le Cte. De MurinaisMal. de Camp, et inspecteur rueSte. avoye au Marais A Paris.
          
        